Citation Nr: 1600364	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-09 225A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for status post right ankle fracture with sprain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in order to provide the Veteran with a Board hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  Here, the Veteran requested a Board hearing at the RO in connection with his claim for an increased evaluation for his right ankle.  See May 2014 substantive appeal.  He later clarified that he wished to have a videoconference hearing at the RO.  See January 2015 submission.  Subsequently, the Veteran's representative stated that, in order to simplify and consolidate the issues, it is requested that the issue of PTSD be included in the hearing.  The representative further indicated that the Veteran wished to testify at a Board hearing at the RO as stated in the May 2014 substantive appeal.  See, October 2015 brief.  To date, a hearing has not been scheduled.  Accordingly, the Board finds that a clarification must be sought as to which type of hearing the Veteran requests and such hearing must be scheduled for the Veteran.  


Accordingly, the case is REMANDED for the following action:

After clarifying with the Veteran whether he wishes to testify at a Board hearing at the RO or a Board hearing at the RO via videoconference technology, schedule the Veteran for the requested type of hearing at his local AOJ at the earliest opportunity.  Notify the Veteran of the date, time, and location of the hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


